Citation Nr: 0027040	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  96-00 965	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
including any disability of the cervical spine.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right elbow 
disorder.

4.  Entitlement to service connection for a back disorder 
with numbness of the left leg.

5.  Entitlement to service connection for a bilateral knee 
disorder with degenerative joint disease (arthritis).

6.  Entitlement to service connection for a prostate 
condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
April 1982.  

By letter dated in July 1982, the veteran was informed that 
his claims for service connection for neck pain, and bursitis 
of the right elbow and right shoulder were denied, as he 
failed to report for a scheduled examination.  The veteran 
did not file a timely appeal with this decision.  A rating 
action in November 1982 confirmed the denial of the veteran's 
claims for service connection for neck pain, and bursitis of 
the right elbow and right shoulder.  He was notified of these 
determinations in November 1982 and he did not appeal.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the Winston-Salem, North Carolina Regional Office (RO).  
By a rating action in July 1995, the RO denied the veteran's 
attempt to reopen his claim for service connection for a neck 
disorder, and bursitis of the right elbow and right shoulder; 
the RO also denied service connection for a back disorder and 
a prostate disorder.  A notice of disagreement (NOD) with 
that determination was received in August 1995.  A rating 
action in October 1995 confirmed the previous denials; this 
rating action also denied service connection for a bilateral 
knee disorder.  A statement of the case (SOC), addressing all 
the issues except for the bilateral knee disorder, was issued 
in October 1995, and a substantive appeal was received in 
December 1995, wherein the veteran expressed disagreement 
with the denial of service connection for a bilateral knee 
disorder.  A supplemental statement of the case (SSOC), 
addressing all the issues except for the bilateral knee 
disorder, was issued in March 1996.  An SOC regarding service 
connection for a bilateral knee disorder was issued in March 
1996, and a substantive appeal was received in June 1996.  

On July 30, 1997, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board in 
Washington, D.C.  A transcript of the hearing is of record.  
In September 1997, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received in October 1997.  VA compensation examinations were 
conducted in July 1999, and additional medical records were 
received in March 2000.  An SSOC was issued in April 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in September 2000.  

When this case was before the Board in September 1997, it was 
determined that new and material evidence had been submitted 
to reopen the claims of entitlement to service connection for 
a neck disorder, bursitis of the right elbow and right 
shoulder; therefore, the Board reopened the claims.  The 
Board then remanded the veteran's claims folder to the RO for 
additional development of the record.  As the requested 
actions have essentially been accomplished, the case is again 
before the Board for appellate consideration.  In light of 
the Board's determination in September 1997, this decision 
will consider the entire evidence of record and adjudicate 
the claims on a de novo basis.  

At the hearing in July 1997, the veteran gave testimony on 
the issue of service connection for a lung disorder.  The 
Board notes that the July 1995 RO rating decision denied 
service connection for a lung disorder, and that the veteran 
did not file a timely appeal with the decision.  In September 
1997, the Board referred the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a lung disorder to the RO for 
appropriate action.  A review of the record does not indicate 
that the RO has taken action on this matter.  Hence, it is 
again referred to the RO for appropriate action.

In addition to the foregoing, the Board observes that in a 
memorandum dated in August 2000, the veteran's representative 
has raised the issues of entitlement to service connection 
for hypertension and hearing loss.  These issues, however, 
have not been developed on appeal, and are not properly 
before the Board at this time.  Accordingly, they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service medical records document complaints and 
subsequent clinical findings of pain in the neck, right 
shoulder and elbow, with a diagnosis of bursitis of the right 
elbow; no findings of pertinent abnormality were made at 
separation.  

2.  The service medical records reflect complaints of left 
knee pain; no findings or pertinent abnormality of the knees 
was made at separation.  

3.  On VA examination in September 1982, the veteran's neck, 
right shoulder, right elbow, back and knees were found normal 
on clinical evaluation, without evidence of spasm, 
crepitation, or atrophy.  

4.  VA examiners in July 1999 opined that it was less than 
likely that the veteran's current disabilities involving the 
neck, right shoulder, right elbow, back, knees, and 
prostatitis were in any way related to his parachute jump or 
any incident in service.  

5.  The veteran has not been shown by competent medical 
evidence to suffer from cervical spine, right shoulder, right 
elbow, low back, and bilateral knee disorders, including 
arthritis of the neck and back, which can be related to his 
period of service.  

6.  Prostatitis was not manifested in service; prostatitis 
was not manifested in the first postservice year; and there 
is no competent evidence that relates any current finding of 
prostatitis to military service or any incident thereof.  

7.  The veteran's contention that he suffers from a neck 
disorder, right shoulder disorder, right elbow disorder, a 
back disorder, bilateral knee disorder, and prostatitis, and 
that these disabilities had their onset in service, is not 
supported by any medical evidence that would render the 
claims for service connection for these disabilities 
plausible under the law.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a neck disorder, 
including any disability of the cervical spine.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right shoulder 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right elbow disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a back disorder with 
numbness of the left leg.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral knee 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  The claim of entitlement to service connection for 
prostatitis is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The records reflect that the veteran entered active duty in 
October 1960; an enlistment examination was negative for any 
complaints or findings of a disability involving the knees, 
back, shoulder, elbow, neck and prostate.  The service 
medical records indicate that the veteran was seen in July 
1961 for complaints of sore left knee for the past 2 days; 
examination of the left leg was normal.  The assessment was 
sprained left leg; an ace bandage was applied.  During a 
clinical visit in July 1969, the veteran complained of 
intermittent urethral discharge; examination of the testes 
and prostate was normal.  In October 1970, the veteran 
complained of pain between the scapulae for the past week; 
the impression was probable musculoskeletal.  In August 1975, 
the veteran was seen for complaints of pain in the groin 
area; no pertinent diagnosis was noted.  The veteran was seen 
in September 1975 at which time he reported injuring his neck 
while playing combat football; the assessment was whiplash, 
and the veteran was assigned a cervical collar to be worn for 
one week.  In January 1976, the veteran complained of fluid 
in the elbow with swelling; the assessment was effusion of 
right elbow.  Several days later, the veteran was diagnosed 
with bursitis olecranon, acute aspirated right elbow; a long-
arm splint was applied.  When the veteran was seen in 
February 1976, he was diagnosed with resolving olecran 
bursitis, right, with no fluid.  

During a clinical visit in January 1977, the veteran 
complained of pain in the neck, right shoulder and elbow ever 
since a parachute jump; it was noted that he had a previous 
history of bursitis in the right elbow.  Examination revealed 
a normal curvature of the cervical spine, with a full range 
of motion in the neck.  Subsequently, in May 1977, he 
complained of numbness of the left side for the past day, 
beginning in the left foot and progressing into the left hip 
and leg.  The impression was paresthesia, unknown etiology.  
At the time of his retirement examination in March 1982, it 
was noted that the veteran had a history of right shoulder 
and right elbow bursitis, chronic neck pains, and cramps in 
the leg with running.  Clinical evaluation of the 
musculoskeletal system was reported to be normal.  

On the occasion of his initial VA examination in September 
1982, it was noted that the veteran developed pain in his 
right shoulder and right elbow approximately 8 years ago that 
was diagnosed as bursitis in service; he stated that his 
shoulder and elbow pain was accentuated by cold weather.  The 
veteran also reported problems with neck pain since 1976, 
which he developed as a result of an injury that he sustained 
during a parachute jump; it was noted that he reinjured his 
neck while playing football.  It was further noted that he 
hurt his left knee and ankle when he jumped off of an armored 
personnel carrier in 1962.  On examination, there no 
instability of the left knee, no joint swelling, no redness 
or increased warmth noted of the left ankle; there was a full 
range of motion.  There was a full range of motion of the 
dorsolumbar spine in all planes with pain on extremes; no 
paravertebral atrophy or spasm was noted.  Straight leg 
raising was negative.  There was a full range of motion of 
the right shoulder and right elbow; no joint swelling, 
redness or increased warmth was noted.  There was a full 
range of motion of the cervical spine in all planes without 
significant pain; no paravertebral atrophy or spasm noted.  
The pertinent diagnoses were left knee condition, not found; 
neck pain not found; bursitis of the right shoulder and right 
elbow, by history; and spina bifida, occulta, left spine.  

The veteran's claim for service connection (VA Form 21-526) 
was received in September 1994.  Submitted in support of his 
claim were private treatment reports dated from October 1990 
to October 1994, reflecting treatment for several 
disabilities.  During a clinical visit in October 1990, the 
veteran reported pulling his back while painting, with pain 
in the right upper back for the past 2 days.  The assessment 
was muscle sprain.  In May 1992, the veteran complained of 
shoulder and neck pain; on examination, the veteran had 
tenderness over the cervical spine and the shoulder, with no 
restriction of motion.  The pertinent diagnosis was 
degenerative joint disease.  On examination in July 1992, it 
was noted that the veteran had laceration and contusion of 
the left elbow with swelling.  During a clinical visit in 
November 1992, the veteran complained of pain between the 
shoulder blades.  In August 1993, the veteran complained of 
lower back pain for the past two days; the diagnosis was 
prostatitis.  A similar diagnosis was reported in September 
1993.  

Of record is a report of attending physician dated in 1995, 
indicating that the veteran had a fair neck, right shoulder, 
right elbow and lower back for approximately 20 years.  The 
physician reported that the veteran complained of pain and 
difficulty lifting.  On examination, the veteran had 
limitation of motion of the neck; he was unable to fully 
extend the right elbow.  The diagnosis was degenerative 
arthritis of the cervical spine and elbow, moderately severe.  
The physician stated that the veteran's disabilities were 
causing substantial impairment.  

Received in October 1995 were VA progress notes dated from 
June 1994 to August 1995, which show that the veteran 
received continuous clinical attention and treatment for 
problems with his musculoskeletal system diagnosed as 
degenerative joint disease.  During a clinical visit in June 
1994, it was noted that the veteran was seeking compensation 
for skeletal system and knees; it was also noted that he had 
a history of prostate inflammation, but none at present.  
Examination of the joints revealed no edema, with full range 
of motion and crepitus.  The assessment was degenerative 
joint disease.  The veteran was next seen in February 1995, 
for follow up evaluation of degenerative joint disease of the 
back; he reported break through pain with increased activity.  
The pertinent diagnosis was degenerative joint disease.  In 
August 1995, the veteran reported that the Motrin was 
starting to affect his stomach but he needed the medication 
when the joints intensified, especially right elbow and neck; 
it was noted that he had not had much low back distress of 
late.  It was reported that he had puffiness in the dorsal 
area.  The diagnosis was degenerative joint disease.  
Additional VA treatment records were received in January 
1996, which contained clinical findings dated in August 1995 
and December 1995.  When seen in December 1995, the veteran 
indicated that Motrin did not help in relieving his pain.  On 
examination, the veteran had good range of motion in all 
joints, with no inflammation.  The assessment was 
degenerative joint disease.  

At his personal hearing in July 1997, the veteran contended 
that his service medical records show that he sustained 
injuries to the neck while jumping from a helicopter and 
again while playing combat football; he noted that health 
records dated in January 1976 revealed complaints of pain in 
the neck, right shoulder and elbow since the parachute jump.  
The service representative indicated that the veteran had a 
history of bursitis of the right elbow with crepitation of 
the elbow noted on examination in service.  The veteran 
reported that he served in Vietnam as a door gunner of a 
helicopter for six months; he was then assigned as a field 
artillery.  The veteran indicated that, during service, he 
was bothered by problems involving his shoulder, knees, neck 
and back.  The veteran also reported that he sought treatment 
immediately after service for the above conditions.  The 
veteran noted that between 1982 and 1990, he experienced 
severe pain in his left knee, right elbow and his shoulder 
that was aggravated by activity.  The veteran also reported 
problems with his right knee.  

The veteran also testified that, when he went for his 
retirement examination, VA found blood in his urine and he 
was notified to go to Womack and have it evaluated; he noted 
that the above problem started in service around 1966.  He 
indicated that he received treatment in service for the same 
urinary problems and he was diagnosed with prostatitis.  The 
service representative pointed out that the veteran was 
treated for a kidney infection in January 1970; he stated 
that the veteran currently had problems urinating with pain 
in the lower quadrant area radiating into his back.  The 
veteran testified that he was currently having shoulder, 
elbow and neck pain, and that x-rays revealed degenerative 
arthritis of the cervical spine and elbow.  The veteran also 
testified that he suffered from degenerative joint disease in 
both knees, which he attributed to jumping out of airplanes 
and running four miles every day for 20 years.  The veteran 
contended that every part of his body suffered injuries as a 
result of parachute jumps performed on a continuous basis 
from 1976 to 1982.  The veteran also contended that he had 
not suffered any intercurrent injuries since military service 
that could be the cause of his problems.  

Received in October 1997 were VA progress notes dated from 
June 1994 to December 1995, indicating that the veteran was 
seen at a VA mobile clinic on a regular basis for complaints 
of joint pain in elbow and neck.  During a clinical visit in 
August 1995, it was noted that the veteran had not had much 
low back distress of late; however, he had puffiness in the 
dorsal area.  The pertinent diagnosis was degenerative joint 
disease.  A treatment note dated in December 1995 reflected a 
diagnosis of degenerative joint disease.  

The veteran was afforded a VA compensation examination in 
July 1999, at which time he complained of having had 
"prostatitis" since being discharged from service; it was 
noted that the veteran had had persistent microscopic 
hematuria, and repeat urinalysis on several occasions had 
revealed trace hemoglobin and red blood cells varying between 
1 and 5 red blood cells per high-powered field.  The veteran 
complained of constant and persistent dysuria; he also 
reported a moderate degree of frequency and nocturia, voiding 
approximately three times per night.  He denied any 
incontinence.  He also complained of erectile dysfunction 
over the past year and a half.  There was no evidence of any 
kidney urinary tract infection; all episodes of urinary tract 
infection had been confined to the prostate.  There was no 
evidence of any colic or bladder stones nor was there any 
history of acute nephritis.  On examination, the testes, 
epididymis, penis, urethra, and scrotum appeared normal.  The 
prostate was between 20 and 30 grams in size, slightly boggy, 
and tender to palpation.  In summary, the examiner noted that 
the veteran had a history of chronic prostatitis with 
associated symptoms of frequency, dysuria, nocturia, and 
erectile dysfunction.  Also, the veteran had microscopic 
hematuria.  The pertinent diagnoses were idiopathic 
hematuria, chronic prostatitis, and erectile dysfunction.  In 
an addendum to the examination, the examiner stated that the 
multiple air force jumping from an airplane was not a 
contributing cause to his chronic prostatitis and microscopic 
hematuria.  

Following an orthopedic examination, also conducted in July 
1999, the examiner stated that his opinion was that it was 
not at least as likely that the current disabilities of the 
veteran's neck, right shoulder, right elbow and low back were 
related to his parachute jumping or any incident in service.  
The examiner explained that examination of the veteran failed 
to reveal any significant neuromuscular or functional 
disabilities; however, he noted that x-rays done of the neck 
and back revealed a very mild arthritis, most probably 
consistent with age.  

Received in March 2000 were additional medical reports from 
the Naval Hospital dated from August 1997 to July 1999, which 
show that the veteran continued to receive clinical attention 
and treatment for several disabilities, including ongoing 
muscle pain and arthritis in multiple joints.  During a 
clinical visit in February 1999, the veteran complained of 
chronic bilateral knee, elbow and shoulder pain; it was noted 
that x-ray study of the shoulder joints were intact with no 
evidence of joint narrowing.  No fracture, subluxation or 
arthritis was seen.  During a subsequent visit later that 
month, the veteran was seen for a complaint of severe joint 
pain no longer relieved by Feldene; he stated that he was 
unable to work because of his degenerative joint disease.  
Examination revealed no joint deformity with normal range of 
motion; there was no evidence of synovitis.  The assessment 
was degenerative joint disease, chronic ongoing pain in the 
hands, elbows, knees, and shoulders.  The veteran was next 
seen in July 1999 for complaints of left shoulder pain; he 
reported a history of injury to the right shoulder from 
parachuting.  The assessment was left shoulder 
sprain/tightness.  


II.  Legal analysis.

The threshold question to be answered regarding these claims 
is whether they are well-grounded.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If they 
are not, they must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument that 
the Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability. Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc). "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

A.  Service connection for a neck 
disorder, right shoulder disorder, and 
right elbow disorder.

The veteran has claimed that he suffers from DJD of the 
cervical spine, right shoulder, and right elbow as a direct 
result of injuries sustained during parachute jumps in 
service.  A review of the objective evidence of record 
clearly indicates that the veteran was seen in January 1977 
for complaints of pain in the neck, right shoulder and elbow 
since a parachute jump.  The veteran has contended that he 
injured his neck, back, shoulder and elbow during parachute 
jumps during 1976 to 1982; he states that he was bothered by 
problems involving his shoulder, knees, neck and back 
throughout military service.  Since this testimony is 
consistent with the hardships of his service and is credible, 
the Board will accept that he suffered injuries to his neck, 
right shoulder, and right elbow in service, thus satisfying 
the element of well-groundedness which requires the existence 
of an injury in service.  However, he has not presented any 
objective evidence of a relationship between the DJD of the 
cervical spine, right shoulder, right elbow, which was not 
diagnosed until 1995, some 13 years following his discharge.  
Moreover, the VA examiner opined during the June 1999 VA 
examination that the veteran's current neck, right shoulder 
and right elbow conditions were not related to his parachute 
injury experienced in service.  Therefore, it is found that, 
while he has presented evidence of the existence of current 
disabilities, he has not demonstrated any link or nexus 
between those current disabilities and his injury suffered in 
service.  As a consequence, it is found that his claims for a 
neck disorder, a right shoulder disorder, and right elbow 
disorder are not well grounded.  38 U.S.C.A. § 5107; Caluza.  

B.  Service connection for a back 
disorder.

As noted above, competent medical evidence of a nexus between 
current disability and the veteran's military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet. App. 134 (1994).  Such evidence is lacking 
in this case. The Board acknowledges the numerous findings of 
back disorders.  Significantly, however, no one with medical 
expertise has provided an opinion that the veteran has a back 
disability that had its onset during service or was the 
product of continued symptoms since service.  Although the 
veteran reported experiencing trauma to his back during 
service, no medical nexus evidence between current disability 
and such in-service trauma has been presented.  In fact, 
following a VA examination in July 1999, a VA examiner opined 
that the veteran's current back disorder was not related to 
parachute jumps or any other incident in service.  
Consequently, the veteran's claim of service connection for a 
back disability is not well-grounded.  Caluza, supra.  While 
a February 1995 VA progress note indicated that the veteran 
had degenerative joint disease in the back, no evidence of 
the veteran having arthritis within a year of his separation 
from service has been presented.  Therefore, the veteran is 
not aided by the provisions of §§ 3.307, 3.309.  

C.  Service connection for a bilateral knee disorder.

Following a review of the evidence and applicable 
regulations, we find that the veteran has not submitted a 
well-grounded claim for service connection for a bilateral 
knee disorder.  In reaching this conclusion, we note that the 
veteran's service medical records reflect only one complaint 
of, and treatment for, sore left knee.  No complaints or 
treatment were reported for right knee pain.  During his 
retirement medical examination, there were no complaints or 
clinical findings with respect to a bilateral knee disorder.  
The initial VA examination in September 1982 was negative for 
any findings of a bilateral knee disorder.  

The first documented post-service complaint for knee pain was 
in June 1994, at which time the examiner reported that the 
veteran suffered from probable degenerative joint disease, 
i.e., osteoarthritis; however, the examiner did not confirm 
his or her opinion with X-ray evidence of the disease, and 
thus no clinical confirmation was ever made.  Subsequent 
medical records noted complaints of bilateral knee pain with 
findings of degenerative joint disease in all joints, but 
none provided a nexus between the veteran's bilateral knee 
complaints and his active military service.  

Moreover, following a VA examination in July 1999, the 
examiner opined that the veteran's current disabilities of 
the knees were not related to his parachute injury 
experienced in service.  Therefore, it is found that, while 
he has presented evidence of the existence of current 
disabilities, he has not demonstrated any link or nexus 
between those current disabilities and his injury suffered in 
service.  As a consequence, it is found that his claim for a 
bilateral knee disorder is not well-grounded.  38 U.S.C.A. 
§ 5107; Caluza.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Where the disorder is 
of a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, while the veteran's 
service medical records do not reveal complaints or treatment 
for a right knee disorder, the veteran was noted to have 
sought treatment for left knee pain.  However, there is no 
medical opinion of record, or other competent supportive 
clinical evidence, linking the veteran's current complaints 
of bilateral knee pain, and the findings of degenerative 
joint disease of the knees to active service.  

Under the circumstances described above, the Board thus 
concludes that, given the lack of evidence of either a left 
or right knee disorder at separation; the number of years 
between service and the first documented post-service 
findings of arthritis in the veteran's knees; and the lack of 
medical nexus evidence linking the veteran's current 
complaints of bilateral knee pain to active service, the 
veteran has not satisfied the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999), 
holding that continued complaints of knee pain after service 
do not suffice to establish a medical nexus, where the issue 
at hand is of etiology, and requires medical opinion 
evidence.  Although the veteran is competent, as a layman, to 
testify to the pain he has experienced since service, he is 
not competent to testify as to the medical causation or 
etiology of his current conditions.  

The veteran has been very specific in asserting that his 
bilateral knee disorder was incurred while on active service.  
While the Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from a service-related bilateral knee disorder, our decision 
must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's current bilateral knee disorder is service-related.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.  

D.  Service connection for prostatitis.

The service medical records reflect that the veteran was seen 
for complaints of intermittent urethral discharge; however, 
there was no definitive diagnostic finding of prostatitis.  
In addition, the separation examination report contains no 
pertinent complaint or clinical finding.  Clinical evaluation 
of the genitourinary system, conducted in September 1982, 
including laboratory studies, showed no abnormality.  The 
first postservice medical evidence of prostatitis was in 
August 1993, more than 11 years following his release from 
active duty.  Moreover, although the veteran has been 
diagnosed with a current disability (idiopathic prostatitis) 
on current VA examination in July 1999, no competent medical 
evidence has been presented to link the currently shown 
disability to military service.  Consequently, absent medical 
evidence of a nexus with military service, with continuous 
symptoms since service, or medical evidence of a nexus with 
an already service-connected disability, the veteran's claim 
of service connection for prostatitis may not be considered 
well-grounded.  

In reaching the above conclusion, the Board has also 
considered the contentions of the veteran as provided through 
his written statements filed with the RO and through 
statements to physicians.  However, inasmuch as the veteran 
is offering his own medical opinion that his prostatitis is 
attributable to his military service or to a service-
connected disorder, the Board notes that the record does not 
indicate that the veteran has medical expertise sufficient to 
provide competent evidence on this point.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his claim 
for service connection for prostatitis is not well-grounded.  

Where claims are not well-grounded, VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board finds that the RO has 
complied with 38 U.S.C.A. § 5103(a), and that the veteran had 
been advised of the evidence necessary to complete his claims 
for service connection.  


ORDER

Entitlement to service connection for a neck disorder, 
including any disability of the cervical spine, is denied.  

Entitlement to service connection for a right shoulder 
disorder is denied.  

Entitlement to service connection for a right elbow disorder 
is denied.  

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for prostatitis is denied.  




		
	RICHARD V. CHAMBERLAIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

